By the Court, Clerke, J.
I cannot conceive how the conduct of Michelbacher, before the company was organized, could in any manner implicate them after their organization, unless they, in their corporate capacity, in the usual way, adopted and ratified his conduct. The loan was made after the organization, and the whole sum for which the mortgage was given was paid to the defendant. I fully agree with the plaintiff’s counsel that any improper condition imposed by one of the projectors of the company, before its organization, could not invalidate the transaction.
if one of the exceptions of the defendant’s counsel are well taken.
The judgment should be affirmed, with costs.
Leonard, Clerke and Sutherland, Justices.]